Citation Nr: 1220039	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  00-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for meningismus.  

2.  Entitlement to service connection for residuals of acute respiratory distress.

3.  Entitlement to service connection for a bilateral inguinal hernia.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a low back disability, to include herniated discs at L2-3 and L4-5.  

6.  Entitlement to service connection for adenocarcinoma of the colon, to include as due to exposure to Agent Orange, asbestos, and contaminated drinking water.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant's personnel records, including a DD Form 214, reflect that he enlisted in the Puerto Rico National Guard in December 1965, and was ordered to initial active duty for training in January 1967.  He remained on initial active duty for training until June 1967 when he was transferred back to his National Guard unit.  It appears that he continued to be a member of the Puerto Rico National Guard until December 1977, reenlisted in August 1979 and remained in the National Guard until 1989.  Although the record shows that the appellant was discharged from the National Guard in June 1989, he also served in the Army Reserves thereafter with additional periods of inactive duty training until 1997.  He had no periods of active duty for training after his National Guard discharge in June 1989.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Review of the claims folder reveals that the appellant submitted a claim for service connection for bilateral hearing loss in March 2000.  The RO has not adjudicated this claim. Therefore, the matter is referred to the RO for the appropriate action. 

The case was initially remanded back to the RO in December 2005 to afford the appellant a personal hearing before a Veterans Law Judge based on the appellant's July 2004 request for such a hearing.  After the case was returned to the RO, the appellant withdrew his hearing request and the case was returned to the Board.  

In May 2007, the Board reopened a previously denied claim of service connection for meningismus, and remanded that issue, along with the other issues on appeal, back to the RO for additional development of the record.  

Unfortunately, with regard to the issues of entitlement to service connection for meningismus, claimed residuals of acute respiratory distress, bilateral inguinal hernia, hypertension, and a low back disability, these issues must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's colon cancer had its onset many years after active duty service, was not first shown during a period of active duty training, and is not shown by the competent evidence of record to be related to any disease, injury or event in service, to include exposure to agent orange, exposure to asbestos, or exposure to contaminated drinking water.  


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant's initial claim was denied in October 1997, and it was confirmed and continued in July 1998, prior to the establishment of the current law and regulation governing VAs duties to notify and assist the appellant with the development of his claim.  Thus, it would have been impossible for the RO to provide an adequate duty to assist letter prior to the initial adjudication of the claim.  However, multiple duty-to-assist letters have been sent to the appellant during the course of the appeal since the current law was enacted in November 2000.  These letters have provided the appellant with information concerning how to substantiate his claim and the allocation of responsibilities between himself and VA.  These letters have been followed by several supplemental statements of the case, including the most recent one dated in July 2009.  The appellant has been given every opportunity to substantiate his claim for colon cancer.  

Chronologically, the RO issued its first comprehensive duty-to-assist letter to the appellant in October 2003, after the appellant appealed the RO's July 1998 determination to the Board, but before the case had been certified to the Board on appeal.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for service-connection, and the relative duties of VA and the claimant to obtain evidence.  

The appellant submitted additional private records to the RO and they were associated with the claims file.  The RO subsequently issued several SSOCs, dated in March 2004, April 2004, and June 2004 addressing this new evidence.  The appellant continued to submit additional argument and evidence concerning his appeal, some of which was duplicative of evidence already received.  In addition, the appellant requested to appear at a Board hearing before a Veterans Law Judge.  The case was remanded back to the RO in December 2005 to honor that request; however, the appellant subsequently withdrew this hearing request.  

Additional SSOCs were issued to the appellant in March 2006, June 2006 and July 2006 addressing additional evidence added to the claims file since June 2004.  

In September 2006, the RO issued another duty-to-assist letter in compliance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter notified the appellant of how initial disability ratings and effective dates are assigned for all grants of service connection.  

The claims were remanded in May 2007 for additional development of the record.  
Pursuant to the May 2007 remand directives, the RO sent the appellant a duty-to-assist letter in May 2007 that specifically notified the appellant of the current status of his claims; and that the RO was requesting records from the Puerto Rico National Guard.  Additional personnel records were received and associated with the claims file.  Importantly, the appellant's dates of active duty for training were obtained.  There were however no additional service treatment records according to a letter dated in August 2007 from the National Guard.  The supplemental statement of the case notified the appellant of this development.  Also, in January 2009, the appellant was informed by letter that records, including treatment records, had been requested from the Puerto Rico National Guard but that it was his responsibility to see that the VA received it.  He was provided with a 30-day period in which to provide the information and evidence and was informed that VA could decide the claim within 30 days after attempts to obtain relevant evidence were complete.  In light of this letter from the RO, the requirements of 38 C.F.R. § 3.159(e) were satisfied.  Additional medical evidence was also added to the claims file, including a VA examination of the brain and spinal cord, dated in July 2007 and an August 2007 MRI of the appellant's lumbar spine.  The appellant also submitted additional VA and private treatment records, much of which was previously secured.  As noted above, a SSOC was subsequently issued in July 2009.  Additional medical evidence was thereafter received at the Board, but the appellant waived RO consideration of this evidence in the first instance.  Thus, the Board may proceed without prejudice.  

In summary, with respect to the claim of service connection for colon cancer, all remand directives were substantially complied with, to the extent possible.  

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured all procedural defects and has obtained all relevant evidence, to the extent possible.  The notices provided to the appellant over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  With regard to the issue of entitlement to service connection for colon cancer, in particular, the agency of original jurisdiction (AOJ) substantially complied with the all remand orders, to the extent possible, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Furthermore, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, and assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  

Although the appellant was not afforded a VA examination to determine the likely etiology of his colon cancer, no such examination is necessary in this case because there is no evidence that the appellant had colon cancer resulting from a disease or injury incurred or aggravated during a period of active duty for training, and the record does not reflect the presence of colon cancer until several years after discharge from service.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the appellant asserts that his post-service incurrence of colon cancer is due to toxic chemicals encountered during service, including but not limited to contaminated drinking water in Panama during a two-week active duty for training period, or from asbestos from military buildings, or from exposure to Agent Orange.  The appellant has provided no evidence to support his theories of exposure to toxins during service, and no colon disability was shown in service.  Moreover, there is no competent evidence showing there may be a link between colon cancer and active duty for training.  Thus, the appellant does not meet the low threshold required to trigger the need for a VA examination. 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Service connection on a presumptive basis is not available where, as here, the only service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78  (1991). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)  Note 1 in this section indicates that the term "soft-tissue sarcoma" includes the following:  Adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2011). 

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a appellant presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the appellant's present condition (e.g., whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997). See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the appellant prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the appellant's favor.  38 CFR § 3.102.  

The service treatment records are negative for findings or diagnosis of colon cancer.  According to the record, colon cancer was first diagnosed in 1993, several years after the appellant last performed active duty for training.  Specifically, the colon was resected in January 1993, and, according to a June 1999 statement from Dr. L. J. S., MD, the appellant was a regular patient for colon cancer and was on chemotherapy from February 1993 through January 1994, with regular follow-up at least every three months thereafter.  

The appellant has submitted numerous statements in support of his claim of service connection for colon cancer, which include various assertions as to its origin.  For example, the appellant initially claimed that his colon cancer was the result of Agent Orange exposure.  The appellant is not entitled to the presumption of exposure to Agent Orange because there is no indication that the appellant had active service in the Republic of Vietnam between 1962 and 1975.  Furthermore, even if the appellant could definitively show that he was exposed to Agent Orange, the appellant would not be entitled to the presumption of service connection for colon cancer because colon cancer is not one of the listed diseases under 38 C.F.R. § 3.309(e) that has been linked to Agent Orange exposure.  

Service connection for colon cancer on a direct basis is also denied.  The evidence does not show that he had colon cancer during a period of active duty for training.  
Importantly, the personnel records that were received pursuant to the 2007 remand directives show that the appellant had several periods of active duty for training prior to discharge from the Army National Guard in June 1989.  This is shown on a chart in the appellant's personnel file indicating how many active duty points the appellant received for each period of duty.  Similarly, this chart also shows that the appellant had subsequent periods of inactive duty training continuing until from 1989 through 1997, and these periods are clearly not periods of active duty for training because no active duty points were awarded for these periods which were all following his discharge from the National Guard in June 1989.  Importantly, service connection may be established for injury or disease contracted during a period of active duty for training, but only injuries incurred during inactive duty for training qualify for service connection.  Thus, in order for service connection to be established for the appellant's colon cancer, it must be established that the colon cancer was incurred during active duty or a period of active duty for training.  

The appellant maintains that he contracted colon cancer as a result of in-service asbestos exposure, and/or drinking contaminated water during a two-week training in Panama.  The appellant has provided absolutely no evidence to support his theories.  Moreover, he is not competent to provide a nexus opinion such as this given that these types of opinions require medical expertise which the appellant does not possess.  The personnel records show that the appellant was involved in training in Panama which included jungle warfare training, there is no evidence to indicate that he was exposed to contaminated drinking water during these training missions.  Thus, not only is there no evidence that the appellant consumed contaminated drinking water, there is also no competent evidence to show that even assuming, arguendo, that the appellant did, in fact, consume contaminated water in Panama, that this is the cause of his colon cancer.  While it is clear that the appellant certainly believes he contracted his colon cancer as a result of asbestos exposure, contaminated drinking water or some other toxic chemical such as a herbicide agent, the appellant has not provided any evidence of exposure to any of these toxins, nor has he provided any competent evidence to suggest a link between his colon cancer and exposure to the aforementioned toxins.  

In sum, the appellant developed colon cancer several years after any period of active duty for training and there is no evidence of record to support his assertions of a link between his post-service diagnosis and treatment of colon cancer and exposure to toxins such as Agent Orange, asbestos and contaminated drinking water.  Nor has the appellant provided sufficient evidence to show that he was actually exposed to these toxins.  

For these reasons, the preponderance of the evidence is against the claim and service connection for colon cancer is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for colon cancer is denied.  


REMAND

The appellant seeks service connection for meningismus, residuals of acute respiratory distress, bilateral inguinal hernia, hypertension, and a low back disability, to include herniated discs at L2-3 and L4-5.  

With regard to the claims of service connection for meningismus and residuals of acute respiratory distress, the STRs show that the appellant was placed on the "seriously ill list" in February 1967 due to meningococcemia.  

A March 1967 in-patient report notes that the appellant was admitted with acute respiratory disease, which was suspected to be viral.  On the day of admission, he presented with high fever and headache.  His temperature rose to 105 and he complained of stiff neck and severe headaches.  Some questionable petechiae were found so the patient was transferred to ward #36.  On admission, the appellant's pulse was 110 and blood pressure was 108/70.  Conjunctivae were somewhat suffused.  Neck was moderately stiff.  There was a tachycardia with a Grade I-II systolic murmur over the pre-cordium.  There were several small questionable non-blanching petechiae, approximately 5 to 8 in number, noted over the truncal area.  A lumbar puncture was performed and the diagnosis was meningismus.  However, the hospital report notes that his cultures were negative.  Two days after admission, his temperature was down and his IV was stopped.  He was discharged in early March.  

A March 1967 letter notes that the appellant had been removed from the seriously ill list and although he was making excellent progress, the note indicates that his recovery would be gradual and he would require a further period of hospitalization.  

A December 1976 VA psychiatric examination reveals that the appellant had been treated for hypertension and a nervous condition for the prior two years.  He took Valium twice per day.

In a February 1977 rating decision, service connection for meningitis and a nervous condition were denied based on a findings of no current disability or residuals of meningitis and no nexus between the current hypertension and service.  

A June 2004 memo from the appellant's private doctor notes that the appellant was being treated for migraines and asthma; he had pulmonary function tests (PFTs) and was being treated by a pulmonologist.  Another private doctor noted, in June 2004, that the appellant's PFTs revealed mild airway obstruction.

A private psychiatric examination report from June 2006 indicated that the appellant had cognitive impairment secondary to meningococcemia.  The examiner did not, however, explain this diagnosis or provide a rationale.  In light of this finding, the previously denied claim of service connection for meningismus was reopened by the Board in a May 2007 decision, and the matter was remanded for additional development of the record, to include having the appellant examined by a VA physician to determine whether the appellant had any cognitive impairment as a result of the in-service meningismus.  

A VA examination was conducted in July 2007.  The examiner noted a review of the medical records, and, in particular that some of the appellant's private treatment records pertained to suspected adrenal lesion.  The examiner also summarized the in-service treatment with regard to the suspected viral upper respiratory infection with meningismus in 1967.  The examiner further noted that the appellant's relatives began to notice that the appellant started losing his memory and more recently, the appellant began noticing this as well.  Upon physical examination and medical history as reported in the treatment records and the appellant's self-reported history, the examiner opined that the appellant's cognitive impairment was not caused by or a result of Meningismus.  The examiner explained that meningismus was a sympathetic reaction of the meninges to a nearby infection, (in this case an upper respiratory infection in 1967).  The examiner further noted that there is no direct invasion of the microbes to the meninges or brain, making this a very unlikely mechanism for brain damage.  On the other hand, the examiner indicated, after being discharged from the hospital [in 1967] there was no other mention or evidence of any cognitive impairment up to now, when he reported the first changes one year ago, 40 years after the meningismus episode.  

The VA examiner only addressed a relationship between any cognitive impairment and the appellant's in-service illness, however, no medical professional has yet addressed whether there is any link between the appellant current pulmonary disabilities, diagnosed as obstructive lung disease and asthma, and service.  In other words, the opinion of a medical professional is necessary to determine whether it is at least as likely as not that the appellant's current disabilities of mild obstructive lung disease and/or asthma, or any other diagnosed pulmonary dysfunction is at least as likely as not a residual of the illness that the appellant's suffered in service, including, but not limited to the viral upper respiratory infection and/or the meningismus/meningococcemia.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the appellant has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The appellant has not been afforded a VA examination with respect to this issue.  The appellant should be accorded a VA examination to address the etiology of any current pulmonary/respiratory disability. 

Importantly, after the RO issued the most recent SSOC in July 2009 and certified the case to the Board, additional evidence was submitted directly to the Board with a waiver of review by the RO.  This evidence directly impact the issues on appeal, because it raises a possibility that the appellant has schizophrenia as a residual of the viral infection in service.  

This newly submitted evidence consists of a comprehensive psychiatrist's examination report of the appellant provided by P. J. F., MD, dated in December 2009 with a cover letter dated the same month.  The cover letter indicates that Dr. F. has been the appellant's treating psychiatrist since April 2009 , when he was ordered by his VA clinic (Mayagüez, P.R.) to attend another VA Clinic (Ponce, P.R).  The note further explains that the appellant was ordered by a court to abstain from going near a female physician that worked at the Mayagüez clinic, that he had became delusional about, thinking that she had fallen in love with him.  Dr. F noted that due to the appellant's paranoia, he always stated that his only problem was anxiety; and, it took their medical team several months to get more history, review several records from VA and other physicians from the past to gather the information in order to prepare this comprehensive report.  The report notes that the appellant indicated that his emotional problems started after he was admitted to the U.S. Army Hospital in Fort Jackson, S.C. on February 25, 1967.  The report notes the appellant's symptoms and diagnoses as recorded on the appellant's STRs summarized above.  

Dr. F. noted that the appellant only described his emotional problems as nervousness, but when the appellant's family members were interviewed, other symptoms were present, such as severe and unusual paranoia.  The appellant's daughter (age 36 at the time of the interview), for example, recalled that since she was a child, the appellant would tell the family that there were people watching him through the window.  The daughter's mother, the appellant's ex-wife, apparently told the appellant's daughter that that type of behavior had been going on for many years before she was born.  Additionally, Dr. F. noted that since the time that he married his ex-wife, and even after their divorce in 2000, he was falsely accusing her of being with other men.  

Dr. F. further indicated in the report that more recently, the appellant had been involved in more serious incidents, including at the Mayagüez VA clinic where he was harassing a female doctor by stalking her and asking her when they would get married.  That resulted in the VA asking him to seek care in an alternate VA facility, and it also resulted in the VA doctor having to obtain a Court Order to keep the appellant away from her.  Dr. F noted, however, that after the appellant harassed the female doctor, it was the appellant who claimed that it was the female doctor who fell in love with him and found his cell phone number from the telephone company and started to call him first.  The appellant also showed up at her home with a gift prior to the Court ordering him to stay away from her.  

Dr. F noted that a VA psychiatric evaluation in 2008 revealed a diagnosis of paranoid schizophrenia by history, depression NOS and erotomania by history.  The appellant had been given antipsychotics at the VA clinic, including Abilify and Seroquel.  The examiner noted that the appellant had no insight into his very long standing psychotic symptomatology and he never talked voluntarily about any delusions or hallucinations because he believed that he was right and that he was the victim of false accusations.  Dr. F indicated that the appellant had only complained of anxiety during his entire life and had always hidden his real mental illness.  

Dr. F gave an example of this behavior.  He noted a report from the appellant's sister to his neurologist in 1984 when she called the doctor to notify him that she was worried because of changes in the appellant's personality (he was irritable and wanted to break his marriage); however, when the doctor confronted him, he avoided talking about the issue and was amicable and cooperative.  After that episode, the appellant did not return to see the neurologist for 11 years.  Dr. F noted that this was an example of the appellant's usual behavior of hiding his symptoms from others, except from those who lived with him and who noticed them on a daily basis.  

Dr. F examined the appellant and found him to present with good hygiene and grooming, well mannered and with average complexion.  During the interview, the appellant was cooperative, maintained good eye contact and related well to the doctor.  Speech was relevant and coherent and goal directed.  Mood was anxious, affect was somewhat constricted.   He denied hallucinations, but presented with delusions about the VA female physician who was in love with him and stated that she was the one who was in love with him but that she and the VA hospital changed the story.  He reportedly changed his time of doing exercise in the town athletic complex from the evening to 4:00 a.m. because he believed that the female physician was following him there and blowing her car's horn to call his attention.  Dr. F. found that the appellant had very poor insight into his delusional state, but his judgment when not related to his delusions was good.  Similarly, his attention and concentration was good.  He was oriented to person, place and time.  Remote, past, and recent memory was grossly intact.  

Significantly, Dr. F opined that the appellant had a neurological condition while in the service in the US Army when he was 23 years old, and noted that this age falls within the range of age in which Schizophrenia onset peaks.  Dr. F. further stated:  

It is well known that a stress like the one that he suffered when diagnosed with a possibly lethal neurological condition as conveyed to him and his family by the US Army officers in 1967 is a psychological injury that like the biological and/or somatic insult of the meningismus/meningococcemia (the 1969 US ARMY Hospital record states that the Acute Respiratory Disease was suspected viral but a viral meningitis was not ruled out at that time) can contribute to the development of Schizophrenia.  

It is documented that his psychotic disorder has been present uninterrupted since he was in the service until present time, an example of this is that when your own Medical Director of the Mayaguez VA Clinic Dr. R D J, while acting as the patient's surgeon for the Anterior Resection of Rectosigmoid in 1993, listed his psychotic disorder  as one of his already established diagnosis.  Very important in his case is that his psychotic symptoms began after the neurological problems that he had while in the service in the US Army, as supported by the history given to us by the patient, his relatives and medical records.  

The diagnosis was Schizophrenia Paranoid Type, Continuous.  

The claims file contains copies of the court documents showing that the appellant was stalking the female physician and was ordered to abstain from going near her home, family members or the VA clinic where she worked.  

The report by Dr. F is significant because it shows that there is a possible link between the appellant's in-service viral infection and the development of Schizophrenia.  In other words, the issue of whether schizophrenia is a residual of the in-service viral infection must be addressed.  

With regard to the appellant's claim of service connection for hypertension, it appears that the first diagnosis of hypertension in the record comes from a VA examination in December 1976.  This examination report notes three high blood pressure readings of 130/110, 130/100 and 140/110.  The diagnosis was hypertension.  Although the onset of hypertension was not shown during his initial period of active duty from January to June 1967, his diagnosis in 1976 comes during a period when the appellant was still serving in the Puerto Rico National Guard.  What remains unclear is whether the onset of the hypertension occurred during a period of active duty for training.  

It is interesting to note that a July 1984 retention examination and a May 1988 quadrennial examination do not indicate that the appellant has high blood pressure, nor do they report any incidence of hypertension.  

An April 1997 private memo from the appellant's doctor notes that he had long standing arterial hypertension; but again, the actual onset of the appellant's hypertension remains unclear.  A July 2004 memo from one of the appellant's private doctors notes that the appellant had a long standing history of arterial hypertension that was well-controlled with medical therapy and there was no clinical evidence of heart failure.  

Because the case is being remanded for VA examinations, the examiner should be asked if, after a review of the claims file and an interview with the appellant to obtain more specific history as to the onset of his hypertension, whether it is possible to determine if the appellant's hypertension as likely as not had its onset during a period of active duty for training.  

With regard to the claims of service connection for residuals of hernia repair and a low back disability, the record does not clarify whether the appellant underwent any specific injury during a period of active duty, active duty for training, or inactive duty for training that is related to any current hernia residuals or recurrence, and/or the appellant's current back disability.  

For example, the record clearly reflects that the appellant underwent an inguinal herniography in November 1983; however, it is unclear from the operative report and other associated documentation what, if anything, precipitated the hernia(s).  Because it appears that the appellant's hernia surgery did not occur during a period of active duty, active duty for training, or inactive duty for training, it must now be determined whether the appellant's hernias were the result of some type of injury, such as a lifting injury, that did, in fact, occur during a period of active duty for training or inactive duty for training.  The appellant has submitted numerous statements and numerous documents proving that he had a hernia operation in November 1983, and this fact is not in dispute; however, that alone, does not establish entitlement to service connection.  What is essential here is that the appellant must show that he suffered injury during a period of active duty, active duty for training, or inactive duty for training which caused the hernia(s).  Moreover, although the appellant's retention examinations of 1984 and 1988 indicate that the appellant had hernia surgery in November 1988 with no sequelae, it does appear that the appellant had a recurrence of his inguinal hernia in 1995.  

Similarly, the appellant has a current disability of the lumbar spine; however, it is unclear whether the appellant has a current disability as a result of any injury, disease or event in active service, active duty for training, or inactive duty for training.  For example, a March 1997 private MRI of the lumbar spine shows multiple likely significant findings, but most prominent was disc herniation at L2-3 and at L4-5.  A private treatment record from January 1999 notes that the appellant injured his lower back when he slipped on the floor, but other records show that the appellant may have injured his back prior to that date.  By June 1999, a private MRI revealed that the appellant had disc bulging involving all of the intervertebral spaces of the lumbar spine.  The appellant has submitted numerous statements and current treatment records showing the current back disability; however, what is essential here, is that the appellant must show that he suffered injury during a period of active duty for training or inactive duty for training, which then subsequently led to the appellant's current back disability.  

In light of the foregoing, the appellant should be afforded a VA examination to determine the current nature and likely etiology of his hernia and back disabilities.  Importantly, the examiner must clarify from the appellant what initial injury and all subsequent injuries, if any, that the appellant incurred with regard to the low back; and, what, if anything, precipitated the hernias which ultimately required surgery in 1983.  Dates of injuries are critical to the outcome of this case.  

With regard to dates, the personnel records that have been obtained thus far appear to show all of the dates of active duty training from 1967 through 1989; however, it appears that the appellant had several periods of inactive duty training subsequent to June 1989 which have not yet been specified or verified.  This is critical to the appellant's claims of service connection for a low back disability and residuals of inguinal hernias.  These claims are based on injuries suffered in the line of duty, not diseases incurred therein.  Thus, service connection may be established if the injury occurred during a period of inactive duty training.  As such, these dates must be verified before the appellant is examined.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service records, including service personnel records, from the appellant's periods of National Guard Service and/or Army Reserve service not already associated with the claims file, including any information to show all inactive duty training dates, and in particular, from June 1989 forward.  In addition, an attempt should be made to determine whether the appellant was on active duty training (ADT) or inactive duty training (IDT) when he injured his back, developed hernias, or had the onset of hypertension.  The Veteran may be contacted so he can provide relevant information concerning the period(s) of ADT or IDT that are at issue.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  After completion of the above, schedule the appellant for a VA examination by an appropriate provider, and any other specialty examinations deemed necessary to determine the current nature and likely etiology of any diagnosed respiratory and/or pulmonary disorders, and any other disorders, including, but not limited to asthma, residuals of meningitis, or residuals of the in-service viral disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability diagnosed is a result of a disease or injury incurred or aggravated during active duty for training, to include as a result of, or residual of, the in-service viral respiratory infection and/or meningismus/meningococcemia in 1967, or is a result of an injury incurred or aggravated during inactive duty for training.  The examiner should specifically address whether it is at least as likely as not that the appellant has a psychiatric disorder, including schizophrenia, as a residual of the in-service viral respiratory infection and/or meningismus / meningococcemia in 1967.

Importantly, the examiner's opinion should consider the STRs, in conjunction with the appellant's statements as to the onset of his symptoms and the continuity of symptoms.  A complete rationale for all opinions proffered must be included in the report provided.  

3.  After completion of step 1, schedule the appellant for a VA examination by an appropriate provider to determine the current nature and likely etiology of the appellant's low back disorder and inguinal hernias.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner.  The examiner should obtain from the appellant a complete history of all injuries and any other events attributable to the low back disability and/or hernias.  Importantly, the examiner must clarify from the appellant what initial injury and all subsequent injuries, if any, that the appellant incurred with regard to the low back; and, what, if anything, precipitated the hernias which ultimately required surgery in 1983.  Dates of injuries are critical to the outcome of this case.  All indicated studies should be performed and all findings should be reported in detail.  The examiner, after reviewing the remand, and the claims folder, should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the appellant's low back disability and/or inguinal hernias resulted from a disease or injury incurred or aggravated during active duty for training or whether it resulted from an injury incurred or aggravated during inactive duty for training.  The rationale for all opinions expressed should be provided in the examination report.  

4.  After completion of step 1, schedule the appellant for a VA examination by an appropriate provider to determine the current nature and likely etiology of the appellant's hypertension, and in particular, if the hypertension had its onset during a period of active duty for training.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's hypertension was first diagnosed, or had its onset during a period of active duty for training.  The examiner must keep in mind that what is important is when the appellant's hypertension likely began, regardless of when the appellant was actually diagnosed with hypertension.  A complete rationale for all opinions proffered must be included in the report provided.

5.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


